MEMORANDUM OPINION
                                        No. 04-11-00270-CV

                                       Karen Lynne FARRIS,
                                             Appellant

                                                v.

                                     Michael Wayne FARRIS,
                                             Appellee

                       From the County Court at Law, Medina County, Texas
                                 Trial Court No. 10-03-5334-CCL
                             Honorable Vivian Torres, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: August 17, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is granted, and the

appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

appellant. See id. 42.1(d).



                                                             PER CURIAM